—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered December 20, 2000, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing her, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Defendant’s intent to use a knife unlawfully was clearly established by credible evidence that she used the knife to attack a police officer.
We perceive no basis for a reduction of sentence. Concur— Williams, P.J., Mazzarelli, Sullivan, Rosenberger and Gonzalez, JJ.